department of the treasury internal_revenue_service washington d c cc el d gl-502492-99 uilc number release date date internal_revenue_service national_office chief_counsel_advice memorandum for district_counsel from david l fish chief branch disclosure litigation cc el d subject disclosures to disciplinary committee this is in response to your memorandum dated date this document is not to be cited as precedent legend a b corporation c revenue_agent y z issues whether the state supreme court disciplinary committee disciplinary committee may discuss certain aspects of a former tax case with retired revenue_agent in particular the disciplinary committee would like information regarding conversations that revenue_agent had with a while conducting the tax investigation of corporation c whether any provision of sec_6103 authorized the disciplinary committee to receive revenue agent’s investigative history sheets on corporation c gl-502492-99 conclusions any conversations that revenue_agent had with a in connection with his tax investigation of corporation c constitute sec_6103 protected return_information of c and cannot be disclosed to the disciplinary committee unless there is authority in the internal_revenue_code permitting such disclosure under the given set of facts no such authority exists the disclosure of revenue agent’s investigative history sheets on corporation c to the disciplinary committee does not appear to have been authorized by sec_6103 facts our understanding of the facts is based upon your incoming request for advice the letter dated z from the disciplinary committee to of your office and telephone conversations between and of our office recently your office was contacted by the disciplinary committee about a the disciplinary committee is currently conducting an investigation into the alleged misconduct of a whose father b was previously the subject of an internal_revenue_service grand jury investigation resulting in his guilty plea for violating sec_7201 for taxable_year y in order to proceed with the investigation the disciplinary committee would like to speak with retired revenue_agent relative to conversations that he has had with a prior to retiring from the service revenue_agent investigated corporation c a company operated by b during the course of this investigation revenue_agent had several conversations with a during the grand jury investigation revenue agent’s investigative history sheets on corporation c were made available to the united_states attorney’s office pursuant to sec_6103 and the united_states attorney’s office which had reason to believe that a had violated the attorney ethics rules in turn provided the investigative history sheets to the disciplinary committee you question whether there are any disclosure implications raised by the above scenario law and analysis gl-502492-99 a the general_rule sec_6103 prohibits the disclosure of returns and return_information unless such disclosure is specifically authorized under the internal_revenue_code in particular sec_6103 provides in pertinent part returns and return_information shall be confidential and except as authorized by this title- no officer_or_employee of the united_states shall disclose any return or return_information obtained by him in any manner in connection with his service as such an officer_or_employee or otherwise under the provisions of this section for purposes of this subsection the term officer_or_employee includes a former officer_or_employee b retired revenue_agent discussing former tax case with disciplinary committee even as a former service employee revenue_agent is bound by sec_6103 as indicated above sec_6103 applies to inter alia officers and employees of the united_states including former officers and employees accordingly revenue_agent is precluded from disclosing any return or return_information unless disclosure is permitted by some specific provision of the code the term return_information is broadly defined at sec_6103 of the code to include a taxpayer’s identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer’s return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the service with respect to a return or with respect to the determination of the existence or possible existence of liability or the gl-502492-99 amount thereof of any person under title_26 for any_tax penalty interest fine forfeiture or other imposition or offense in short the term return_information includes any information collected or generated by the service with regard to any person’s liability or possible liability under the internal_revenue_code thus any information collected by revenue_agent with respect to the tax investigation of corporation c is c’s return_information this includes any third party interviews conducted by revenue_agent with respect to corporation c’s tax investigation so conversations that revenue_agent had with a in connection with his tax investigation of corporation c constitute return_information and cannot be disclosed to the disciplinary committee unless there is authority in the code permitting such disclosure under the given set of facts no such authority exists c disclosure by united_states attorney’s office to disciplinary committee revenue agent’s investigative history sheets on corporation c are return_information they were provided to the united_states attorney’s office pursuant to sec_6103 and the united_states attorney’s office which had reason to believe that a had violated the attorney ethics rules in turn provided the investigative history sheets to the disciplinary committee this appears to have been an unauthorized disclosure as no exception to sec_6103 appears to be applicable here allegations or evidence of unauthorized disclosures of returns and return_information must be reported to the treasury inspector general for tax gl-502492-99 administration tigta field employees should report these matters to the regional tigta office if you have any further questions please call the internal_revenue_service restructuring and reform act of pub law 112_stat_685 rra at sec_1103 amended the inspector general act of inter alia by establishing the office of treasury_inspector_general_for_tax_administration and at sec_1103 terminated the office of chief inspector of the internal_revenue_service the legislative_history of the rra provides in pertinent part the treasury ig for tax_administration is charged with investigating allegations of criminal misconduct eg internal_revenue_code sec_7212 sec_7213 sec_7214 sec_7216 and new sec_7217 as well as administrative misconduct eg violations of the taxpayer_bill_of_rights and the taxpayer bill of right sec_2 the office of government ethics standards of ethical conduct and the irs supplemental standards of ethical conduct h_r rep no pincite conference_report to accompany h_r the rra
